Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         07-MAY-2019
                                                         02:02 PM

                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          JD, Petitioner,

                                 vs.

  THE HONORABLE LLOYD POELMAN, Judge of the Family Court of the
       Second Circuit, State of Hawai#i, Respondent Judge,

                                 and

                          DD, Respondent.


                         ORIGINAL PROCEEDING
                        (FC-P NO. 18-1-0070)

 ORDER DENYING PETITION FOR WRIT OF MANDAMUS AND/OR PROHIBITION
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner JD’s petition for writ

of mandamus and/or prohibition, the documents attached thereto

and submitted in support thereof, and the record, it appears

that, based on the information presented to this court,

petitioner is not entitled to the requested extraordinary relief.

See HRS § 584-8(e); Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d
334, 338 (1999) (a writ of mandamus is an extraordinary remedy

that will not issue unless the petitioner demonstrates a clear

and indisputable right to relief and a lack of alternative means

to redress adequately the alleged wrong or obtain the requested

action; it is meant to restrain a judge of an inferior court from
acting beyond or in excess of his or her jurisdiction); Honolulu

Adv., Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d 58, 62 (1978) (a

writ of prohibition is an extraordinary remedy that is meant to

restrain a judge of an inferior court from acting beyond or in

excess of his jurisdiction).   Accordingly,

          IT IS HEREBY ORDERED that the petition is denied.

          DATED:   Honolulu, Hawai#i, May 7, 2019.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson




                                 2